UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4061


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY DAVIS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:12-cr-00331-CMC-1)


Submitted:   June 24, 2013                 Decided:   July 11, 2013


Before WILKINSON, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.    William Kenneth Witherspoon,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary Davis, Jr., pled guilty pursuant to a written

plea agreement to possession of a firearm by a convicted felon,

in   violation     of    18   U.S.C.       § 922(g)(1)      (2006).          The    district

court sentenced Davis to 180 months in prison, the mandatory

minimum   sentence       required      by    18    U.S.C.    § 924(e)         (2006).       On

appeal, counsel for Davis filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious       issues      for    appeal       but     questioning         whether      the

district court conducted an adequate plea colloquy and whether

Davis’    sentence       is     reasonable.              Davis     has       not   filed     a

supplemental pro se brief, despite notice of his right to do so.

We affirm.

             Prior      to    accepting      a    guilty    plea,        a   trial    court,

through colloquy with the defendant, must inform the defendant

of, and determine that the defendant understands, the nature of

the charge to which the plea is offered, any mandatory minimum

penalty, the maximum possible penalty he faces, and the various

rights he is relinquishing by pleading guilty.                       Fed. R. Crim. P.

11(b)(1).         The    district      court       also     must    ensure         that    the

defendant’s plea was voluntary, was supported by a sufficient

factual basis, and did not result from force or threats.                                  Fed.

R.   Crim.   P.    11(b)(2),        (3).         “In    reviewing    the      adequacy      of

compliance with Rule 11, this [c]ourt should accord deference to

                                             2
the    trial     court’s       decision       as    to     how    best       to   conduct        the

mandated       colloquy        with    the     defendant.”              United         States    v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

               Because     Davis       did    not    move     the      district         court     to

withdraw his guilty plea, any errors in the Rule 11 hearing are

reviewed for plain error.                United States v. Martinez, 277 F.3d

517, 525–26 (4th Cir. 2002).                  “To establish plain error, [Davis]

must show that an error occurred, that the error was plain, and

that     the    error     affected       his        substantial         rights.”             United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                                      Even if

Davis    satisfies       these        requirements,         we    retain      discretion          to

correct    the    error,       “which     we    should      not     exercise       unless        the

error     seriously       affects       the     fairness,          integrity           or     public

reputation of judicial proceedings.”                          Id. (internal quotation

marks and brackets omitted).                   Our review of the record leads us

to     conclude    that        the    district        court      conducted         a        thorough

colloquy, ensuring that Davis’ plea was knowing and voluntary

and supported by an adequate factual basis.

               At sentencing, Davis objected to his designation as an

armed career criminal based on the fact that he was convicted of

two of the predicate offenses on the same day.                                    However, the

crimes for which he was convicted were “committed on occasions

different       from     one    another,”          arising       out    of    “separate          and

distinct       criminal    episode[s],”             such    that       the   district          court

                                                3
properly overruled the objection.                          18 U.S.C. § 924(e); United

States    v.     Letterlough,        63    F.3d       332,     335     (4th    Cir.       1995).

Moreover,      the     district     court       adequately         explained        the    chosen

sentence.       See United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009).           Our review of the record therefore leads us to

conclude       that    Davis’      within-Guidelines               sentence    was        neither

procedurally nor substantively unreasonable.                           See Gall v. United

States,    552       U.S.   38,    51     (2007);         United     States    v.     Mendoza–

Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                  This court

requires that counsel inform Davis, in writing, of the right to

petition    the       Supreme     Court    of       the    United     States    for       further

review.     If Davis requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in      this      court        for        leave      to    withdraw         from

representation.         Counsel’s motion must state that a copy thereof

was served on Davis.

               We dispense with oral argument because the facts and

legal    contentions        are    adequately             presented    in     the    materials

before    this    court     and    argument          would    not     aid   the     decisional

process.

                                                                                      AFFIRMED

                                                4